DECISION
A case management conference was held May 12, 2009. Laura T. Nguyen (Nguyen) participated on Plaintiffs' behalf. Doug Kelsay and Barron Hartwell appeared for Defendant. Although originally named as a Defendant, Department of Revenue, State of Oregon was removed as a party during the conference.
                           I. STATEMENT OF FACTS
The subject property, identified as Account R536615, is a single-family residence located in Portland, Oregon. For the 2008-09 tax year, Plaintiffs appealed to the Multnomah County Board of Property Tax Appeals (BOPTA). The real market value (RMV) for the property was affirmed at $532,310. The maximum assessed value (MAV) was sustained at $420,420. Plaintiffs have focused on the increase in their tax bill through the years. Their Complaint seeks "to reduce the property tax." (Complaint at Section 4).
During the case management conference, Nguyen stated that she was seeking a decrease to $450,000 RMV as of January 1, 2008. An appraisal report dated November 29, 2008, was submitted by Plaintiffs with their Complaint. *Page 2 
                                II. ANALYSIS
Plaintiffs seek a reduction in the RMV from $532,310 to $450,000. Even if they were to receive such relief, the revised total RMV would still lie above the Defendant's record assessed value at $420,420. As such, no tax change would occur and there would be no refund. Therefore, there is no real tax impact to the dispute; Plaintiffs are not aggrieved.
So long as the property's maximum assessed value is less than its real market value, the taxpayer is not aggrieved within the meaning of ORS305.275 (2007). Parks Westsac L.L.C. v. Dept. of Rev., 15 OTR 50 (1999).
                              III. CONCLUSION
Now, therefore,
IT IS THE DECISION OF THIS COURT that the appeal is dismissed.
Dated this _____ day of May 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Jeffrey S. Mattson on May 29,2009. The Court filed and entered this document on May 29, 2009. *Page 1